Citation Nr: 0321955	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  95-25 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an increased rating for Crohn's disease, 
currently evaluated as 60 percent disabling.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

In August 2002, the Board issued a decision denying the 
veteran's claim for an increased rating for Crohn's disease.  
The veteran appealed the August 2002 decision.  In March 
2003, the United States Court of Appeals for Veterans Claims 
(Court) granted the Secretary's motion for remand and to stay 
further proceedings, vacated the August 2002 Board decision, 
and remanded the veteran's claim to the Board for 
readjudication.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The January 2003 motion by the Secretary for remand and to 
stay further proceedings noted that at the time of the August 
2002 Board decision, the VA had failed to adequately satisfy 
VA's duty to notify.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  The RO must inform the veteran of the specific 
information and evidence needed to support his claim, and the 
development responsibilities and activities of the VA and the 
veteran as required by the VCAA.  See Quartuccio, supra.  

Additional evidence, including a September 2002 admission 
report to a private hospital for treatment of nausea and 
vomiting, has been received and added to the record since 
certification of the appeal to the Board.  The RO has not had 
the opportunity to readjudicate the issue on appeal with 
consideration of this additional evidence.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  Further, in Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies an appellant 
a "review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  

The veteran has not had a VA gastrointestinal examination for 
rating purposes since December 1997.  A new VA examination 
that provides a description of the veteran's symptoms 
resulting from his service-connected Crohn's syndrome is 
indicated.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  The RO 
must notify the appellant of the specific 
information and specific evidence 
necessary to substantiate the claim for 
an evaluation in excess of 60 percent for 
Chron's disease, and which specific 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
specific evidence will be retrieved by 
VA.

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided recent treatment for 
his service-connected Crohn's disease.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  This should include 
copies of treatment records at the King's 
Daughter Medical Center, dated from 
September 2002 to present.

3.  The veteran should be afforded a VA 
gastrointestinal examination.  The claims 
folder must be made available for review 
by the examiner in conjunction with the 
examination.  All necessary tests and 
studies should be conducted, and all 
findings reported in detail.  The 
examiner should note whether the veteran 
experiences marked malnutrition, anemia, 
and general debility due to his service-
connected Crohn's disease.  The examiner 
should also note whether the veteran 
experiences bowel disturbance and 
abdominal distress.  If, so the examiner 
should indicate the frequency and 
severity of those symptoms. 

4.  When the above actions have been 
accomplished, the RO must readjudicate 
the issue on appeal, including 
consideration as to whether the case 
should be forwarded to the Director of 
the Compensation and Pension Service for 
extra-schedular consideration.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and be given an appropriate 
opportunity to respond thereto.  The 
supplemental statement of the case must 
consider all the evidence submitted since 
the April 2002 supplemental statement of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




